     Case 4:19-cr-00019-RSB-CLR Document 155 Filed 04/09/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
UNITED STATES OF AMERICA,          )
                                   )
v.                                 )           CR419-019-01
                                   )
ISAAC YOUNG,                       )
                                   )
     Defendant.                    )
                                   )

                                 ORDER

     Isaac Young pleaded guilty to a single count of conspiracy to possess

with intent to distribute, and to distribute, cocaine base.        Doc. 129

(Judgment). He recently filed a motion seeking to vacate that judgment,

pursuant to 28 U.S.C. § 2255. Doc. 153. Shortly before he filed that

motion, he sent correspondence to the District Judge assigned to his case

requesting a “the releasing of [his] entire file.” See doc. 151. Such letters

are not the appropriate means to request judicial action. See Fed. R.

Crim. P. 47(a) (“A party applying to the court for an order must do so by

motion”). As this Court has repeatedly stated elsewhere, those who seek

judicial action must file a motion, not send a letter to a judge’s chambers

or staff. Letters can get lost, while motions get filed and thus create a
     Case 4:19-cr-00019-RSB-CLR Document 155 Filed 04/09/21 Page 2 of 3




public record in this, a court of record. See In re Unsolicited Letters to

Federal Judges, 120 F. Supp. 2d 1073 (S.D. Ga. 2000).

      Regardless of the means of the request, for a movant to be entitled

to transcripts at the public’s expense, the Court must be able to conclude

that his collateral proceeding is not frivolous and that the transcript is

needed to decide the issues presented. 28 U.S.C. § 753(f) (transcripts may

be provided at public expense in § 2255 proceedings “if the trial judge . . .

certifies that the suit . . . is not frivolous and that the transcript is needed

to decide the issue presented by the suit”). The preparation and copying

of the transcripts at public expense is unwarranted under § 753(f). United

States v. MacCollom, 426 U.S. 317, 328 (1976). Transcripts and other

documents are available from the Clerk of Court. The cost for reproducing

any record or paper is $.50 per page, such fee to be tendered to the Clerk

with any request for copies of court files directed to the Clerk of Court.

Judicial Conference Schedule of Fees at ¶ 4 (effective Dec. 1, 2016). 1


1
    Young is also notified that he may access many of his Court records electronically
by creating a Public Access to Court Electronic Records (PACER) account. See
https://pacer.psc.uscourts.gov/pscof/registration.jsf, accessed April 7, 2020. There,
“[a]ccess to case information costs $0.10 per page. The cost to access a single document
is capped at $3.00, the equivalent of 30 pages. The cap does not apply to name searches,
reports that are not case-specific, or transcripts of federal court proceedings. By
Judicial Conference policy, if usage does not exceed $30 in a quarter, fees are waived.”
https://pcl.uscourts.gov/pcl/index.jsf, accessed April 7, 2021.
                                           2
     Case 4:19-cr-00019-RSB-CLR Document 155 Filed 04/09/21 Page 3 of 3




      Young is not currently entitled to any transcripts prepared at the

public’s expense. Such records may be available, through discovery in his

§ 2255 proceeding, at a later date. See Rules Governing Section 2255

Proceedings, Rule 6.      There is no entitlement to a free transcript in

collateral proceedings under 28 U.S.C. § 2255. MacCollom, 426 U.S. at

326-28. Indeed, “[t]he usual grounds for successful collateral attacks upon

convictions arise out of occurrences outside of the courtroom or of events

in the courtroom of which the defendant was aware and can recall without

the need of having his memory refreshed by reading a transcript. He may

well have a need of a transcript (to support his claim) but rarely, if ever, .

. . to become aware of the events or occurrences which constitute a ground

for collateral attack.”     Id. (quotes omitted).     His request is, thus,

DENIED. Doc. 151.

      SO ORDERED, this 9th day of April,
                                   p , 2021.

                                    ______________________________
                                     _____________________________
                                    CHRIS   HER L. RAY
                                     HRISTOPHER
                                        STOPH
                                    UNITED STATES MAGISTRATE JU
                                                              UDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                      3
